Title: From Thomas Jefferson to Alexander Hamilton, 24 January 1792
From: Jefferson, Thomas
To: Hamilton, Alexander


          
            Sir
            Philadelphia Jan. 24. 1792.
          
          In consequence of the act of Congress appropriating 40,000 Dollars per annum from July 1. 1790. for our intercourse with foreign nations, I received from the Treasurer a bill, the last spring, on our bankers in Amsterdam for 99,000 florins. As this will be nearly exhausted by  this time, and there will be large calls immediately by Mr. Morris, Mr. Pinkney and Mr. Short for their outfits and salaries, I must ask the favor of a like draught on our bankers in Amsterdam for 40,000 dollars more.—I have the honor to be with great respect Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        